Citation Nr: 1308165	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral ear condition other than hearing loss in the right ear.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied, in pertinent part, the Veteran's claim of service connection for hepatitis C.

This matter also is on appeal from a May 2008 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral ear condition other than hearing loss in the right ear (which was characterized as ear condition (ear drum surgery)).  The Board observes that it is not entirely clear what "ear condition" the Veteran alleges is related to active service.  He has contended both that he experiences an unspecified "ear condition" which he incurred during active service and also is entitled to service connection for the residuals of in-service ear drum surgery.  The Board also observes that, in the April 2006 rating decision, the RO specifically denied a claim of service connection for hearing loss in the right ear.  The Veteran did not appeal the April 2006 rating decision with respect to the denial of this claim.  Nor did the Veteran submit any statements relevant to this claim within 1 year of the April 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Board observes further that the Veteran's previously denied service connection claim for hearing loss in the right ear was reopened and denied on the merits in a January 2009 rating decision.  This decision also was not appealed and became final.  Having reviewed the Veteran's voluminous claims file, to include his multiple lay statements concerning his ear condition, the Board finds that this claim is as stated on the title page.

This matter finally is on appeal from a February 2010 rating decision in which the RO denied the Veteran's TDIU claim.  Although the Veteran initially requested a Travel Board hearing, he withdrew his hearing request in February 2011 correspondence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred hepatitis C and a bilateral ear condition during active service.  He also contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.

The Board notes initially that a review of the claims file indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It is not clear from a review of the claims file what disabilities formed the basis for the Veteran's SSA disability benefits award.  Nor is it clear why the RO has not attempted to obtain the Veteran's SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's service connection claim for a bilateral ear condition, the Board notes that, at his most recent VA ear disease examination in April 2008, the VA examiner stated that he could not provide an opinion concerning the etiology of any claimed "ear condition" because the Veteran's ears were normal clinically.  Following VA outpatient treatment in March 2011, however, the Veteran was diagnosed as having otitis externa.  This suggests that the Veteran currently experiences a bilateral ear condition other than hearing loss in the right ear.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA ear disease examination in April 2008, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his bilateral ear condition other than hearing loss in the right ear.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

The Board observes in this regard that, in a January 2013 Informal Hearing Presentation (IHP), the Veteran's service representative requested remand of the service connection claim for a bilateral ear condition other than right ear hearing loss (which was characterized as an ear condition).  Citing McClain v. Nicholson, 21 Vet. App. 319 (2007), the service representative specifically contended that the April 2008 VA examination was deficient "because the examiner did not determine whether the Veteran has suffered from an ear disability at any time during the pendency of his claim."  See Informal Hearing Presentation dated January 29, 2013, at pp. 2 (emphasis in original).  The Court has held that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although service connection is not warranted in the absence of proof of current disability, the Court held in McClain that service connection also may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The issue of whether the Veteran currently experiences a bilateral ear condition other than hearing loss in the right ear which is attributable to active service essentially is medical in nature.  See Colvin v. Derwinski, 1 Vet. App. 191 (1999) (prohibiting the Board from exercising its own independent judgment to resolve medical questions in adjudicating claims).  Thus, remand for a VA examination is warranted.

With respect to the Veteran's TDIU claim, the Board notes that service connection currently is in effect only for PTSD.  Because adjudication of the Veteran's service connection claims for hepatitis C and for a bilateral ear condition other than hearing loss in the right ear likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board observes that, at the Veteran's most recent VA PTSD examination in November 2009 which addressed the impact of his service-connected PTSD on his employability, the VA examiner opined that the Veteran's service-connected PTSD "aggravate[d] his occupational and social impairment to a moderate degree, and not to the degree of total unemployability."  At that time, and as noted above, service connection was in effect only for PTSD.  Accordingly, and in light of the Board's remand of the Veteran's currently appealed service connection claims for hepatitis C and for a bilateral ear condition other than hearing loss in the right ear, on remand, the Veteran also should be scheduled for appropriate examination to determine the impact of his service-connected disabilities on his employability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that, in response to a request for the Veteran's treatment records, Parkland Hospital, Dallas, Texas, informed VA in October 2005 that it had no records for the Veteran.  A review of the Veteran's claims file also indicates that, despite multiple attempts to obtain them, the Veteran's outpatient treatment records from the VA Medical Center in Dallas, Texas, dated between January 1982 and August 1995 could not be located and are not available for review.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C or for a bilateral ear condition other than hearing loss in the right ear since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his bilateral ear condition other than hearing loss in the right ear.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral ear condition other than hearing loss in the right ear currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral ear condition other than hearing loss in the right ear, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate in-person examination to determine the impact of his service-connected disability (ies) on his employability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete occupational history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the impact of his service-connected disability (ies) on his employability, the examiner is asked to opine whether the Veteran's service-connected disability (ies), alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

